We have before us a petition for clarification of opinion filed by the State. The petition is directed to our opinion filed on February 19, 1943.
Mr. Justice TERRELL, Mr. Justice BROWN, Mr. Justice CHAPMAN and Mr. Justice ADAMS were and are of the opinion that the confession was illegally obtained and therefore inadmissible in evidence, and were also of the opinion, that the evidence is insufficient to sustain a conviction without the confession. *Page 96 
The petition is therefore granted.
So ordered.
TERRELL, BROWN, CHAPMAN and ADAMS, JJ., concur.
BUFORD, C. J., THOMAS and SEBRING, JJ., dissent.